DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, & 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Guo et al. [PG. Pub. No.: US 2005/0112024 A1].
With regards to claim 1, Guo discloses a bio sample collection device (ABSTRACT) comprising: a housing (2, outer cup Fig. 2, ¶0027); a cap part detachably fastened to the housing (7, lid, Figs1A-1F, ¶0030), and including a bio sample collector (1, inner cup for collecting sample, ¶0027) for collecting a bio sample (10, sample, Fig. 3, ¶0028); and a bio sample processing liquid storage unit storing bio sample processing liquid (4, reservoir, Fig. 3, ¶0027), the bio sample processing liquid storage unit being formed to be broken when the cap part is combined with the housing after bio sample is collected so that the bio sample processing liquid is mixed with the bio sample (¶0028-0033).
With regards to claim 2¶, Guo discloses the cap part and the housing have screw thread corresponding to each other, so that the cap part is detachable by rotation to the housing (lid, ¶0030), a stopper is formed on the screw thread of the cap part and the housing, and the cap part and the housing are fastened only to the stopper before the bio sample is collected, and the cap part and the housing are completely fastened to each other through the stopper, after the bio sample is collected by the bio sample collector (7d, engagement mechanisms and 1d, key elements, ¶0030). 
With regards to claim 3, Guo discloses the cap (7, lid) part comprises: a covering part formed with the screw thread and fastened to the housing (¶0030); and a cylinder part (1a, flange rim, ¶0027) having an upper portion connected to a lower portion of the covering part (7) and having a lower portion opened (Figs 1A-1F), wherein the bio sample collector is movably combined to the cylinder part (Figs 5A & 6A, ¶0021-0022), so that the bio sample collector is movable along the outer surface of the cylinder part up and down (Figs 5A & 6A, ¶0021-0022).
With regards to claim 6, Guo discloses a lower portion of the is housing is covered by a sealing film, so that the bio sample processing liquid is contained in the lower portion of the housing to configure the bio sample processing liquid storage unit (seal and 5, aperture, ¶0005).



Allowable Subject Matter
Claims 4, 5, & 7-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
With regards to claim 4, the prior art does not disclose or suggest the claimed lower portion of the cylinder part, which is opened, is sealed by a sealing film, so that the bio sample processing liquid is contained in the cylinder part to configure the bio sample processing liquid storage unit. Claim 5 is thereby depended therefrom claim 4.
With regards to claim 7, the prior art does not disclose or suggest the claimed bio sample collector punches the sealing film when the cap part and the housing are completely engaged, so that the bio sample processing liquid is introduced into the housing.
With regards to claim 8, the prior art does not disclose or suggest the claimed bio sample collector comprises a plurality of protruding parts protruding toward a bottom of the housing.
With regards to claim 9, the prior art does not disclose or suggest the claimed a pipette inlet, which is capable of being punched by a pipette, is formed at an upper surface of the cap part. Claim 10 is depended therefrom claim 9.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCIS C GRAY whose telephone number is (571)270-3348. The examiner can normally be reached Monday-Friday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANCIS C GRAY/           Primary Examiner, Art Unit 2852